In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00129-CV
                                                ______________________________
 
 
 
                                       IN
RE:  ALBERT CHARLES GREENWOOD
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Albert Charles Greenwood has been
placed under a guardianship, which appointed his wife, Mae Dell Greenwood, as
guardian.  In this petition seeking
mandamus, he argues that the guardianship is improper because there is nothing
to show that he, as the proposed ward, was personally served with citation as
required by Section 633(c) of the Texas Probate Code.  Tex.
Probate Code Ann. § 633(c) (Vernon Supp. 2010).  
            The Court has now received a copy of
an order vacating the guardianship pending proper service of citation, which
was signed on December 17, 2010.  The
petition is accordingly now moot.
            We deny the petition for writ of
mandamus.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          December 21, 2010
Date
Decided:             December 22, 2010